DETAILED ACTION


Primary Examiner acknowledges Claims 1-30 are pending in this application as originally filed on December 23, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “13” has been used to designate “oxygen inlet port” and “oxygen port”.  Appropriate correction is required.
Reference character “2” has been used to designate “nasal cannula” and “patient interface”.    Appropriate correction is required.
Reference character “20” has been used to designate “control means or an electronic controller” and “controller”. Appropriate correction is required.
Reference character “8” has been used to designate “outlet”, “humidification chamber outlet”, and “exit the chamber outlet”.  Appropriate correction is required.
 Reference character “9” has been used to designate “inlet”, “blower inlet”, and “inlet port”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “13” has been used to designate “oxygen inlet port” and “oxygen port”.  Appropriate correction is required.
Reference character “2” has been used to designate “nasal cannula” and “patient interface”.    Appropriate correction is required.
Reference character “20” has been used to designate “control means or an electronic controller” and “controller”. Appropriate correction is required.
Reference character “8” has been used to designate “outlet”, “humidification chamber outlet”, and “exit the chamber outlet”.  Appropriate correction is required.
 Reference character “9” has been used to designate “inlet”, “blower inlet”, and “inlet port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-19, 21-24, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huddart et al. (7,306,205 - which is a national stage entry of PCT/NZ03/00193 having a publication date of March 11, 2004 - which is more than one (1) year before the effectively filed date of this application) in view of DeVries et al. (7,849,854) and Burton et al. (6,349,724). 
As to Claim 1, Huddart discloses an apparatus (Figures 1 and 4) configured to provide a flow of gases to a patient (“patient” - “The gases exit the chamber 4 and pass out from the humidification system 1 to a heated delivery circuit 6 and to a patient (not shown).” Column 6, Lines 15-25), the apparatus comprising: a blower (3, “the flow of gases through the humidification system 1 passes from the air within a room, through the inlet 2 (that may also include a filter or the like) into the internal fan unit 3 (blower or the like) then may be mixed with an additional pressurised gas supply 8 at junction 9 and then flow into humidification chamber 4 via an inlet port 10.” Column 6, Lines 10-15) and a humidifier (defined by the combination of 4 and 5, “Beneath the humidification chamber is a heater plate 5, which heats water held within the chamber 4.” Column 6, Lines 15-20) combined in a housing (1, “The gases exit the chamber 4 and pass out from the humidification system 1 to a heated delivery circuit 6 and to a patient (not shown).” Column 6, Lines 15-25), the humidifier (defined by the combination of 4 and 5) comprising a heater plate (5, “heater plate 5”) and a removable humidification chamber (4, “humidification chamber … chamber 4”; also see: “In the preferred embodiment the humidification chamber extends out from the housing as shown in FIG. 4, and is capable in use of being removed and replaced by the patient or other user.” Column 6, Lines 35-40) configured for thermal contact with each other; the housing (1) forming a receptacle (best seen Figure 4) configured to receive and position the humidification chamber (4) with respect to the heater plate (5); the blower (3) configured for fluid communication with a humidifying space within the humidification chamber (4) when that chamber (4) is received in the housing (1) such that the blower (3) provides a flow of gases into and through the humidifying space; a manifold (via 2, “the flow of gases through the humidification system 1 passes from the air within a room, through the inlet 2 (that may also include a filter or the like) into the internal fan unit 3 (blower or the like)” Column 6, Lines 5-10) on an outside manifold face of the housing (1) comprising at least one ambient air aperture (via 2); and the blower (3) configured to pass the ambient air to the humidification chamber (4). Yet, Huddart does not expressly disclose the manifold additionally comprising “an oxygen inlet port” and “a display on a display face of the housing”.
Regarding the “oxygen inlet port”, DeVries teaches an apparatus for the delivery of gases to a patient having a manifold (best seen Figure 1) wherein both ambient air (via 24, “Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2). outflow manifold 28 and into accumulator 54. Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).”  Column 8, Lines 40-55) and oxygen (via “metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” Column 8, Lines 40-55) are introduced into a fluid pathway which serves the blower (30, “The ventilator device 14 incorporates a rotating drag compressor 30 which is driven by an electric motor 102. In response to control signals received from controller 12, a bladed rotor within the compressor 30 will undergo rotation for specifically controlled periods of time and/or, within specifically controlled parameters, so as to provide inspiratory gas flow through line 22 to the patient PT.” Column 8, Lines 25-35) in order to provide gas to the patient (“patient PT”).  DeVries teaches the resultant effect of this admixing of oxygen and ambient air produces a “prescribed oxygen concentration (FIO.sub.2)” suitable for “delivering respiratory ventilation to a mammalian patient.” (Column 1, Lines 15-25). 
Regarding the location of the “a display on a display face of the housing” on a different surface than the manifold, Burton teaches an apparatus for the delivery of gases to a patient having a manifold (via 33, “intake air stream 33” Column 3, Lines 40-45) for conveying gases to the patient (100, “FIG. 1 a schematic of the system is shown wherein a gas delivery device 10 supplies gas at two different positive air pressures to a patient 100.” Column 3, Lines 20-25) wherein the manifold (via 33) is on a different face of the housing (10, best seen Figure 1, “FIG. 1 a schematic of the system is shown wherein a gas delivery device 10 supplies gas at two different positive air pressures to a patient 100.” Column 3, Lines 20-25) than the display (170, “A menu on display 170 driven by controller 82 may prompt the user to enter data for settings by use of the keyboard 173.” Column 7, Lines 30-35, and 45-65; and Column 8, Line 65 thru Column 9, Line 5).  Burton teaches the resultant effect of this configuration as a device suitable for the treatment of “patients having sleep disorders it is frequently required to administer a Bi-Positive Air Pressure (Bi PAP)” (Column 3, Lines 10-20), wherein the user may readily “enter data for settings”, evaluate “performance parameters of the dual pressure gas delivery device 10”, facilitate the selection and transfer of information displayed, and “vary the pressures at which the patient begins to receive air either during inspiration or expiration” (Column 7, Lines 30-35, and 45-65; and Column 8, Line 65 thru Column 9, Line 5). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Huddart to include a manifold suitable for ambient air and oxygen, as taught by DeVries to provide a prescribed oxygen concentration (FIO.sub.2)” suitable for “delivering respiratory ventilation to a mammalian patient” and to select the location of the display on a different face of the manifold, as taught by Burton to enable the user may readily “enter data for settings”, evaluate “performance parameters of the dual pressure gas delivery device 10”, facilitate the selection and transfer of information displayed, and “vary the pressures at which the patient begins to receive air either during inspiration or expiration”.
As to Claim 3, the modified Huddart, specifically Huddart discloses a high flow device (“The user selects the desired flow and humidity options to be delivered, for example 40 L/min & 44 mg/L” Column 8, Lines 55-60; and Column 9, Lines 10-15) by providing the flow of gases to the patient.  Regarding the remaining limitation of “at a rate such that room air is not entrained to dilute the oxygen”, DeVries clearly teaches the resultant effect of the combined ambient air inlet and the oxygen inlet is the production of “an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” (Column 8, Lines 40-55).  Thus, the it is clear that the room air is not for dilution of the oxygen. 
As to Claim 4, the modified Huddart, specifically Huddart discloses the high flow device delivery rate of “40 L/min” (Column 8, Lines 55-60; and Column 9, Lines 10-15); which is within the range of 15-40 LPM as claimed. 
As to Claim 5, the modified Huddart, specifically Huddart discloses the high flow device delivery rate of “40 L/min” (Column 8, Lines 55-60; and Column 9, Lines 10-15); which meets the claimed “greater than 20 LPM” as claimed. 
As to Claim 6, the modified Huddart, specifically Huddart discloses a filter with the manifold for filtering ambient air (Column 6, Lines 5-10); Burton teaches a filter (92, Column 3, Lines 40-45) for filtering ambient air; and DeVries teaches a filter (50, Column 8, Lines 40-55) for filtering ambient air.  Consequently, each of the aforementioned references address the feature of the manifold which forms a protruding enclosure that cooperates with the complementary structure in the manifold face to retain a filter.  Regarding the limitation to “replaceable”, the replacement of spent filters which have met their useful service life is well known and documented, e.g. the HVAC return filters in a home which are typically replaced monthly to keep the indoor air fresh and filtered.  Regarding the orientation of the oxygen port as claimed, Applicant’s reliance on the term “extends from a side of the protruding manifold” does not preclude or prevent the orientation of the oxygen port inline with the airflow.  As the protruding manifold is effectively a three -dimensional structure, there are at least six (6) sides on a box.  Consequently, any of the 6 sides constitutes the claimed “a side” of the box - protruding manifold.  It would behoove Applicant to reference the directionality of flow (e.g. perpendicular) to better clarify the breadth and scope of this limitation as disclosed in the instant specification. 
As to Claims 7 and 8, please see the rejection of Claim 6 which addresses the features of the filter mounted within the manifold, wherein the filter is replaceable.   In order to support the retainment as well as the replacement of the filter, the decision to make the manifold “detachable” (Claim 7) or “integral” (Claim 8) are known considerations that are well known routine and conventional decisions in order to support the retainment and the end of service life replacement of the filter.  Additionally, it should be noted the original specification as filed does not include the use of the concept “detachable” or “integral” as related to the filter.  Thus, it appears this feature lacks criticality in its design as one of ordinary skill in the art concerned with the retainment and replacement of a filter would provide either “detachable” or “integral” cage to hold the filter ready for use as well as to facilitate the replacement of the filter upon the end of the service life. 
As to Claim 9, the modified Huddart, specifically DeVries teaches the resultant effect of the combined ambient air inlet and the oxygen inlet is the production of “an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” (Column 8, Lines 40-55).    This construction (best seen Figure 1) at the accumulator (54, “The controller 12 is programmed to open and close the individual solenoid valves 52 for specific periods of time so as to provide a metered flow of oxygen through oxygen outflow manifold 28 and into accumulator 54. Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2). outflow manifold 28 and into accumulator 54. Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” Column 4, Lines 40-50) effectively combines the flow streams of the “oxygen and ambient air such that these gases at least partially mix prior to reaching the gases supply blower in the housing” as claimed - wherein the blower of Devries is downstream at reference character “30”.
As to Claim 10, please see the rejection of Claim 1, which discloses the apparatus.  Regarding the remaining claim limitations, the modified Huddart, specifically Huddart discloses known patient interfaces for the conveyance of humidified gas to the patient.  Explicitly, “this system can be used to deliver humidified gas for patients with bypassed airways, such as tracheotomies or nasal cannula or masks or for other systems that require high flow gases.” (Column 5, Lines 55-60).
As to Claim 11, the modified Huddart, specifically Huddart discloses the manifold wherein ambient air is introduced into the apparatus.  As addressed in Claim 6, the protruding manifold is effectively a three -dimensional structure, there are at least six (6) sides on a box.  Consequently, any of the 6 sides constitutes the claimed “a side” of the box - protruding manifold.  Thus, the lateral transverse sides of the box along the X axis provides the claimed “at least two openings for receiving air”, wherein the manifold forms a substantially rectangular structure protruding from the manifold face. 
As to Claim 12, please see the rejection of Claim 6, which discusses how each of the prior art references state the use of a filter to filter ambient air.  Regarding the remaining claim limitations, the manifold is positioned upstream (before) the blower and is configured to accept at least one substantially rectangular filter and position it internally across one or more of the two openings.  As addressed in Claim 11, the lateral transverse sides of the box along the X axis provides the claimed “at least two openings for receiving air”, wherein the manifold forms a substantially rectangular structure protruding from the manifold face. 
As to Claims 13 and 14, the modified Huddart, specifically Huddart discloses a sensor (14/15/16, “The energy of the gases entering said humidification chamber 4 is also known from sensing flow, humidity and temperature by respectively using a flow sensor 14 (shown in FIG. 1 as the orifice plate 7), humidity sensor 16 and temperature sensor 15 before the humidification chamber 4.” Column 7, Line 65 thru Column 8, Line 5) configured to provide real-time information to the display regarding at least one property of gases flowing through the apparatus.  Additionally, it should be noted Burton as utilized for the teaching of the display expressly states the data communication between sensors 71/80 with the controller 82, which in turn are shown on the display 170, wherein the sensors 71/80 collect “breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG). Such data for treating the patient may be sent by leads or by telemetry to the controller 82 for processing and storage. Patient data may be used to treat the patient in real time or be stored and studied at a later time.” (Column 8, Lines 20-35 and Column 7, Lines 25-35). 
As to Claim 15, please see the rejection of Claim 14, which discusses the use of a plurality of sensors for data collection.  As discussed, a secondary sensor - one of 71/80 of Burton collects “blood oxygen” which is effectively the claimed “sense oxygen” as dissolved within the body. 
As to Claim 16, the modified Huddart, specifically Huddart discloses the manifold wherein ambient air is introduced into the apparatus in an internal pneumatic flow path having at least one internal sensor (14/15/16) configured to provide flow dynamic feedback (“closed loop control” Column 9, Lines 30-45), the blower (3), and the humidifier (the combination of 4 and 5), wherein the internal pneumatic flow path is configured to connect to a continued pneumatic flow path external to the apparatus (1) as connected to the patient with tubing (6) - “The gases exit the chamber 4 and pass out from the humidification system 1 to a heated delivery circuit 6 and to a patient (not shown).” Column 6, Lines 15-25). 
As to Claim 17, the modified Huddart, specifically Huddart discloses continued pneumatic flow path external to the apparatus (1) as connected to the patient with tubing (6) - “The gases exit the chamber 4 and pass out from the humidification system 1 to a heated delivery circuit 6 and to a patient (not shown).” Column 6, Lines 15-25); wherein the modified Huddart, specifically Huddart discloses known patient interfaces for the conveyance of humidified gas to the patient.  Explicitly, “this system can be used to deliver humidified gas for patients with bypassed airways, such as tracheotomies or nasal cannula or masks or for other systems that require high flow gases.” (Column 5, Lines 55-60).
As to Claim 18, modified Huddart, specifically Burton teaches the manifold (via 33) face faces in a manifold protrusion direction; and the display face (via 170) faces in a display direction that is non-parallel to the manifold direction, as best seen in Figure 1.
As to Claim 19, the modified Huddart, specifically Burton teaches the display direction (via 170) is located on one side of the apparatus toward an expected front, user position and the manifold direction (via 33) is on a different side of the apparatus toward an expected back, wall position, as best seen in Figure 1. 
As to Claim 21, please see the rejection of Claim 1 and 18.  The difference between Claim 21 and Claims 1/18 are the deletion of the term “blower” and replacement with the term “flow driver”; however, these terms are coextensive; the additional features of the manner by which the humidifier operates with the humidifying chamber and the heater plate; however, despite the different nomenclature the operation of the humidifying chamber holding water as heated by the heater plate effectively results in conduction of heat through the humidification chamber resulting in the formulation of vapor; and as discussed in Claim 18 the varied orientation of the manifold face as compared to the display face. Thus, the modified Huddart teaches “A system for providing a flow of gases to a patient, the system comprising: a housing that combines a flow driver and humidifying device, the housing comprising a receptacle; the humidifying device comprising: a heater in the housing comprising a heat conduction surface configured to contact a removable humidifying module when the module is received in the receptacle; and the removable humidifying module configured to accept and retain water and contact the heat conduction surface when the module is received in the receptacle; a flow driver within the housing configured to transmit gases through a humidifying space within the humidifying module above the heat conduction surface; a display on a user-facing face of the housing; and a manifold on a different face of the housing and comprising an oxygen inlet port and at least one air intake opening, the manifold configured to receive oxygen and ambient air and allow flow of the air and the oxygen to the flow driver; wherein the flow driver is positioned downstream from the manifold and configured to cause flow of both the air and the oxygen to the humidification chamber.”
As to Claim 22, the modified Huddart, specifically Huddart discloses continued pneumatic flow path external to the apparatus (1) as connected to the patient with tubing (6) - “The gases exit the chamber 4 and pass out from the humidification system 1 to a heated delivery circuit 6 and to a patient (not shown).” Column 6, Lines 15-25); wherein the modified Huddart, specifically Huddart discloses known patient interfaces for the conveyance of humidified gas to the patient.  Explicitly, “this system can be used to deliver humidified gas for patients with bypassed airways, such as tracheotomies or nasal cannula or masks or for other systems that require high flow gases.” (Column 5, Lines 55-60).  Thus, the modified Huddart teaches “a heated breathing tube configured for selective connection to receive air flow from the humidifying module such that the blower causes humidified gases to flow away from the housing through the tube; and a patient interface configured to receive gases from the heated breathing tube and deliver them to a patient's airways.”. 
As to Claim 23, the modified Huddart, specifically Huddart discloses known patient interfaces for the conveyance of humidified gas to the patient.  Explicitly, “this system can be used to deliver humidified gas for patients with bypassed airways, such as tracheotomies or nasal cannula or masks or for other systems that require high flow gases.” (Column 5, Lines 55-60).
As to Claim 24, the modified Huddart, specifically Huddart discloses a removable humidification chamber (4, “humidification chamber … chamber 4”; also see: “In the preferred embodiment the humidification chamber extends out from the housing as shown in FIG. 4, and is capable in use of being removed and replaced by the patient or other user.” Column 6, Lines 35-40) configured for thermal contact with each other.  Intrinsically, the claimed feature of “the removable humidifying module is refillable” is producible once the initial chamber water has evaporated when additional humidification is needed to the patient.
As to Claim 26, please see the rejection of Claims 1 and 6. The difference lies in the fact that Claim 26 incorporates the feature of the filter as addressed in Claim 1.   Thus, the modified Huddart teaches “An integrated flow device comprising: a housing having: a gas blower; a heating surface; a receptacle configured to receive and position a humidity chamber against a heating surface when the gas blower is in fluid communication with the humidity chamber; the gas blower configured to pass both gases to the humidity chamber; a display on a display face of the housing; upstream from the gas blower, a manifold on a manifold face of the housing and comprising an oxygen inlet port and at least one ambient air aperture, the manifold configured to receive oxygen and ambient air and provide the air and the oxygen to the gas blower; and a filter configured for placement within a filter receptacle of the manifold such that ambient air passes therethrough when the gas blower operates.”.
As to Claims 27 and 28, please see the rejection of Claims 7 and 8 which discuss the concepts detachable and integral manifolds. As stated, in order to support the retainment as well as the replacement of the filter, the decision to make the manifold “detachable” (Claim 7) or “integral” (Claim 8) are known considerations that are well known routine and conventional decisions in order to support the retainment and the end of service life replacement of the filter.  Additionally, it should be noted the original specification as filed does not include the use of the concept “detachable” or “integral” as related to the filter.  Thus, it appears this feature lacks criticality in its design as one of ordinary skill in the art concerned with the retainment and replacement of a filter would provide either “detachable” or “integral” cage to hold the filter ready for use as well as to facilitate the replacement of the filter upon the end of the service life.   Thus, the claimed features of “the filter receptacle of the manifold is configured to at least partially disengage to allow the filter to be removed” (Claim 27) and “the filter receptacle of the manifold is configured for re-engagement, enabling insertion of a filter” (Claim 28) are obvious matters of design choice to facilitate the replacement of the filter upon the end of the service life.
As to Claim 29, please see the rejection of Claims 9 and 19.  As addressed in Claim 9,  the modified Huddart, specifically DeVries teaches the resultant effect of the combined ambient air inlet and the oxygen inlet is the production of “an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” (Column 8, Lines 40-55).    This construction (best seen Figure 1) at the accumulator (54, “The controller 12 is programmed to open and close the individual solenoid valves 52 for specific periods of time so as to provide a metered flow of oxygen through oxygen outflow manifold 28 and into accumulator 54. Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2). outflow manifold 28 and into accumulator 54. Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” Column 4, Lines 40-50) effectively combines the flow streams of the “oxygen and ambient air such that these gases at least partially mix prior to reaching the gases supply blower in the housing” as claimed - wherein the blower of Devries is downstream at reference character “30”.  As addressed in Claim 19, the modified Huddart, specifically Burton teaches the display direction (via 170) is located on one side of the apparatus toward an expected front, user position and the manifold direction (via 33) is on a different side of the apparatus toward an expected back, wall position, as best seen in Figure 1. Thus, the claimed features “when the blower is on, to allow oxygen and ambient air to flow into the device through the manifold toward the back of the device while a user is simultaneously interacting with the display from a front of the device” are met by the combination of the prior art made of record.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huddart et al. (7,306,205) in view of DeVries et al. (7,849,854) and Burton et al. (6,349,724), as applied to Claim 1 and further in view of Daniell et al. (6,050,260).
As to Claim 2, the modified Huddart, specifically Huddart discloses an apparatus for providing a flow of gas to a patient having a heater plate (5) located within and toward the base of the blower housing (1); the humidification chamber (4) has a base (best seen Figure 4) configured for direct contact with the heater plate (5) when the humidification chamber (4) is inserted into the housing (1); and the humidification chamber (4) is configured to slide in to the receptacle (best seen Figure 4) and partially protrude when fully received into the housing (1) and positioned on the heater plate (5). Yet, the modified Huddart does not expressly disclose the features of the humidification chamber having “a highly heat conductive base” nor the construction “at least partially plastic”. 
Daniell teaches an apparatus for the delivery of gases to a patient having a humidification chamber (6) in contact with a heater plate (7).  Explicitly, Daniell teaches “Humidification chamber 6 is preferably formed from a plastics material and may have a highly heat conductive base (for example an aluminium base) which is in direct contact with a heater plate 7 of humidifier 8.” (Column 3, Lines 50-60).  Daniell teaches the resultant effect of this construction of “a highly heat conductive base” and “at least partially plastic” humidification chamber is a humidifier suitable for treating sleep disordered breathing through the generation of water vapor (Abstract). 
Therefore, it would have been obvious to modify the construction of the humidification chamber of the modified Huddart to be constructed of “a highly heat conductive base” and “at least partially plastic” as taught by Daniell to be a known construction suitable for the generation of water vapor. 

Allowable Subject Matter
Claims 20, 25, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785